



                                                


Exhibit 10.3


National General Holdings Corp. 2019 Omnibus Incentive Plan
GRANT NOTICE RESTRICTED SHARE UNITS




National General Holdings Corp. (the “Company”) hereby grants to the Participant
named below Restricted Share Units (“Restricted Share Units” or “RSUs”) pursuant
to the National General Holdings Corp. 2019 Omnibus Incentive Plan (the “Plan”)
in the number specified below, which shall vest in accordance with the Vesting
Schedule. Each RSU corresponds in value to a single share of Company common
stock (“Share”) and represents the right to receive one Share for each vested
RSU or the cash equivalent, as determined by the Committee in its sole
discretion.


The RSUs are subject to all of the terms and conditions as set forth in this
Grant Notice, the Restricted Share Units Award Agreement (the “Award Agreement”)
and the Plan. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Award Agreement.
 
Participant Name:
 
 
Grant Date:
 
 
Vesting Schedule:
 
 
Number of RSUs Granted:
 



Additional Terms/Acknowledgements: By accepting your grant electronically, the
Participant acknowledges receipt of, and understands and agrees to the terms set
forth in this Grant Notice, the Award Agreement and the Plan and agrees that
this Grant Notice, the Award Agreement and the Plan and supersede all prior oral
and written Award Agreements on that subject.


Attachments: Restricted Share Units Award Agreement and National General
Holdings Corp. 2019 Omnibus Incentive Plan


1

--------------------------------------------------------------------------------





                                                


National General Holdings Corp. 2019 Omnibus Incentive Plan
RESTRICTED SHARE UNITS AWARD AGREEMENT


Pursuant to your Restricted Share Units Grant Notice (“Grant Notice”) and this
Award Agreement, National General Holdings Corp. (the “Company”) has granted to
you Restricted Share Units (“RSUs”) under the Plan covering the number of RSUs
indicated in your Grant Notice, which vest in accordance with the Vesting
Schedule indicated in your Grant Notice.


Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or your Grant Notice.


The details of your Restricted Share Units are as follows:


1.
Determination of Number of Vested RSUs. Your RSUs are subject to the Vesting
Schedule set forth in your Grant Notice. On each vesting date (“Vesting Date”)
set forth in the Vesting Schedule, you will vest in the specified percentage of
your RSUs, and your vested RSUs shall be settled in accordance with the terms of
this Award Agreement; provided that you satisfy the requirements of Section 2 or
vest in your RSUs in accordance with Sections 3 or 4.



2.
Eligibility for Payment or Distribution. You must be employed by the Company
continuously through and up to a Vesting Date specified in your Grant Notice to
be eligible for a payment or distribution of your RSUs that vest and become
nonforfeitable on such Vesting Date. If you incur a Termination of Service prior
to a Vesting Date, then you will forfeit any nonvested RSUs that you then hold
on the date of such Termination of Service and you shall not be entitled to any
distribution or payout with respect to such forfeited RSUs, except as otherwise
expressly provided in Sections 3 or 4 below.



3.
Effect of Termination of Service Prior to Vesting Date.



a.
Termination of Service due to death or Disability. If you incur a Termination of
Service by reason of death or Disability prior to a Vesting Date, your RSUs will
automatically vest as to the number of RSUs that would have vested had you
remained an Employee for the 12-month period immediately following your death or
Disability, as applicable. Any remaining unvested RSUs you hold at the time of
your death or Disability, as applicable, will be forfeited. The date of your
Termination of Service due to death or Disability will be considered a Vesting
Date.



b.
Termination of Service by reason of Retirement. If you incur a Termination of
Service by reason of Retirement prior to a Vesting Date, your RSUs will
automatically vest as to the number of RSUs that would have vested had you
remained an Employee for the 12-month period immediately following your
Retirement. Any remaining unvested RSUs you hold at the time of your retirement
will be forfeited. The date of your Termination of Service by reason of
Retirement will be considered a Vesting Date. For purposes of this Award
Agreement, the term “Retirement” shall mean your voluntary Termination of
Service on or after the date the you have (i) completed at least five (5) years
of continuous service as an Employee and either (A) attained at least age
sixty-five (65) or (B) attained at least age fifty-five (55) and the Committee
consents to treat your Termination of Service as a Retirement.



4.
Effect of a Change in Control Prior to a Vesting Date. The treatment of any
nonvested RSUs that you hold upon a Change in Control will be determined under
Article 16 of the Plan.



5.
Form and Timing of Settlement of RSUs. Within thirty (30) days of a Vesting
Date, the Company will issue and deliver to you (at the Company’s sole
discretion) either the number of shares of Stock equal to the number of your
RSUs that vested on such Vesting Date or the cash equivalent value based on the
Nasdaq closing price of a share of Stock on the day preceding the Vesting Date
(or if the day preceding the Vesting Date is a date on which the Stock is not
traded, based on the closing price on the last date immediately preceding the
day preceding the Vesting Date on which the Stock was traded), subject to
satisfaction of applicable tax and/or other obligations as described in Section
10 below.



2

--------------------------------------------------------------------------------





                                                




6.
Delivery of Shares. Shares will be delivered to you in accordance with this
Section 6; provided, however, the Company shall not be obligated to deliver
Shares to you if (a) you have not satisfied all applicable tax withholding
obligations, (b) Shares are not properly registered or subject to an applicable
exemption therefrom, (c) Shares are not listed on the stock exchanges on which
Company Shares are otherwise listed, or (d) the Company determines that the
delivery of Shares would violate any federal or state securities or other
applicable laws. Shares will be delivered to you by book-entry credit to an
account in your name established by the Company with the Company’s transfer
agent or a brokerage account established by you with the Company’s plan
administrator. You shall not acquire or have any rights as a shareholder of the
Company until Shares issuable hereunder are actually issued and delivered to you
in accordance with the Award Agreement.



7.
Forfeiture and Recoupment. You agree that (i) your nonvested RSUs are subject to
potential forfeiture as provided for under Section 21.1 of the Plan, which is in
addition to the potential forfeiture of your nonvested RSUs in accordance with
this Award Agreement and (ii) any Award Gain you realized upon the vesting of
your RSUs is subject to recoupment (or demand for repayment) by the Company as
provided for under Section 21.1 of the Plan.



8.
Restrictive Covenants. You acknowledge you have read and understood the
restrictive covenants set forth in Sections 21.1(c)(i) (non-competition;
non-solicitation), 21.1(c)(ii) (non-disclosure) and 21.1(c)(iii) (litigation
cooperation) of the Plan. You agree that these restrictive covenants are
reasonable as to scope, geography and duration and further agree to be bound by
these restrictive covenants. You also acknowledge you have read and understood
your protected rights set forth in 21.1(j) of the Plan.



9.
Restrictions on Resales of Shares. The Company may impose such restrictions,
conditions, and limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any Shares
issued as a result of the settlement of your RSUs, including (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by you and other RSU holders, and (c)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.



10.
Tax Withholding Obligations.



a.
At the time your RSUs are settled, you hereby authorize withholding from payroll
and any other amounts payable to you by the Company, and otherwise agree to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations (“Withholding Obligations”) of the
Company, if any, which arise in connection with the settlement of your RSUs.



b.
The Company may withhold from fully vested Shares otherwise issuable to you upon
the settlement of your RSUs a number of whole Shares having a Fair Market Value,
determined by the Company as of the date of settlement, at least equal to the
minimum statutory amount of tax required to be withheld by law but in no event
in excess of the maximum statutory amount of tax that is permitted to be
withheld by law.



11.
Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your RSUs or your other compensation.



12.
Applicability of Section 409A of the Internal Revenue Code.



a.
Your RSUs granted hereunder are not intended to provide for a “deferral of
compensation” within the meaning of Section 409A of the U.S. Internal Revenue
Code (“Section 409A”) and shall be interpreted and construed in a manner
consistent with that intent. If any provision of this Award Agreement, your
Grant Notice or the Plan causes your RSUs to be subject to the requirements of
Section 409A, or could otherwise cause you to recognize income or be subject to
the interest and penalties under Section 409A, then the



3

--------------------------------------------------------------------------------





                                                


provision shall have no effect or, to the extent practicable, the Committee may,
in its sole discretion and without the Participant’s consent, modify the
provision to (i) comply with, or avoid being subject to Section 409A, or to
avoid the incurrence of any taxes, interest and penalties under Section 409A,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to you of the applicable provision without materially
increasing the cost to the Company or contravening the provisions of Section
409A. This Section 13 does not create an obligation of the Company to modify
this Award Agreement, your Grant Notice or the Plan and does not guarantee that
your RSUs will not be subject to taxes, interest and penalties under Section
409A.


b.
If you are a “specified employee” as defined under Code Section 409A and your
RSUs are to be settled on account of your separation from service (for reasons
other than death) and such RSUs constitutes “deferred compensation” as defined
under Code Section 409A, then any portion of your RSUs that would otherwise be
settled during the six-month period commencing on your separation from service
shall be settled as soon as practicable following the conclusion of the
six-month period (or following your death if it occurs during such six-month
period).



c.
Your Termination of Service shall not be deemed to have occurred for purposes of
any provision of the Award Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a Termination of Service, unless such termination is also
a “separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” could otherwise cause you to
recognize income or be subject to the interest and penalties under Section 409A.



13.
Transferability.



a.
Restrictions on Transfer. Your RSUs may not be sold, transferred, pledged,
assigned, exchanged, encumbered, or otherwise alienated or hypothecated, except
(i) by will or by the laws of descent and distribution; (ii) to the extent
permitted by the Plan and allowed under applicable law and approved by the
Committee in its sole discretion; or (iii) pursuant to a domestic relations
order.



b.
Beneficiary Designation. You may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Award Agreement is to be paid in case of your death before
you receive any or all of such benefit. Each such designation shall revoke all
prior designations by you, shall be in a form prescribed by the Company, and
will be effective only when filed by you in writing with the Secretary of the
Company during your lifetime. In the absence of any such designation, benefits
remaining unpaid at the time of your death shall be paid to your estate.



14.
Securities Laws. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. You agree to take all steps that the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising your rights under this Award Agreement. The
Committee may impose such restrictions on any Shares acquired by you under the
Award Agreement as it may deem necessary or advisable, under applicable federal
securities laws, the requirements of any stock exchange or market upon which
such Shares are then listed or traded or any blue sky or state securities laws
applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee.



15.
Data Privacy. To administer the Plan, the Company may process personal data
about you. Such data includes the information provided in this Award Agreement,
other appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information deemed appropriate by the Company to facilitate the
administration of the Plan. By accepting this award, you consent to the
Company’s processing of such personal data and the transfer of such data outside
the country in which you work or are employed, including, with respect to
non-U.S. residents, to the United States,



4

--------------------------------------------------------------------------------





                                                


to transferees who shall include the Company and other persons designated by the
Company to administer the Plan.


16.
No Right to Continued Employment or Further Awards.



a.
Neither the Plan nor this Award Agreement shall (i) alter your status as an
“at-will” employee of the Company; (ii) be construed as giving you any right to
continue in the employ of the Company; or (iii) be construed as giving you any
right to be reemployed by the Company following any Termination of Service. The
Termination of Service provisions in this Award Agreement shall solely apply to
the treatment of your RSUs as specified herein and shall not otherwise affect
your employment relationship with the Company.



b.
The Company has granted your RSUs solely in its sole discretion. Your Grant
Notice, this Award Agreement and the Plan do not confer to you any right or
entitlement to receive another grant of RSUs, or any other similar award at any
time in the future or in respect of any future period. Your RSU grant does not
confer on you any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company’s discretion to determine the amount, if any, of your compensation.



17.
Notices. Any notice required or permitted to be given under this Award
Agreement, or Grant Notice or the Plan shall be in writing and shall be deemed
to have been given when delivered personally or by courier, or sent by certified
or registered United States mail, postage prepaid, return receipt requested,
duly addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:



If to the Company:
National General Holdings Corp.
59 Maiden Lane Floor 38th Floor
New York, NY 10038
Attn.: Corporate Secretary


If to the Employee:
To the last address on file with the Company or to the last address delivered to
the Company by the Employee in the manner set forth herein.


18.
General Provisions.



a.
Headings. The headings preceding the text of the sections this Award Agreement
are inserted solely for convenience of reference, and shall not constitute a
part of Award Agreement, nor shall they affect its meaning, construction, or
effect.



b.
Severability. If any provision of this Award Agreement is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of the provisions of this Award Agreement shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.



c.
Governing Documents. This Award Agreement is subject to all of the terms and
conditions as set forth in your Grant Notice and the Plan, all of which are
incorporated herein in their entirety. Your Grant Notice, this Award Agreement
and the Plan constitute the entire understanding between you and the Company
regarding the RSUs. Any prior Award Agreements, commitments or negotiations
concerning the RSUs are superseded. In the event of any conflict between the
provisions of your Grant Notice and this Award Agreement and those of the Plan,
the provisions of the Plan shall control.



d.
Binding on Parties. The provisions of this Award Agreement shall inure to the
benefit of and be binding



5

--------------------------------------------------------------------------------





                                                


upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.


e.
Applicable Law. Your Grant Notice and this Award Agreement shall be governed,
construed, interpreted, and administered solely in accordance with the laws of
the state of Delaware, without regard to principles of conflicts of law, with
consent of jurisdiction by you in the State of New York.



f.
Rescission of Award Agreement and RSU Grant. Your RSUs granted under this Award
Agreement may be rescinded if necessary to ensure compliance with federal, state
or other applicable laws.



g.
Administration of RSUs. All questions arising under your Grant Notice, this
Award Agreement and the Plan shall be decided by the Committee in its total and
absolute discretion. It is expressly understood that the Committee is authorized
to administer, construe, and make all determinations necessary or appropriate to
the administration of your Grant Notice, this Award Agreement and the Plan; all
such determinations shall be binding upon you and your successors.



h.
No Shareholder Rights. The RSUs granted to you under pursuant this Award
Agreement do not and shall not entitle you to any rights of a holder of a Share
of Company common stock prior to the date Shares are issued to you in settlement
of the RSUs, if at all (or an appropriate book entry has been made). Except as
described in the Plan, no adjustments are made for dividends or other rights if
the applicable record date occurs prior to the date Shares are issued to you in
settlement of the RSUs (or an appropriate book entry has been made).



i.
Unfunded Arrangement. The RSUs create a contractual obligation on the part of
the Company to distribute to you Shares in connection with the vesting of the
RSUs at the time provided for in this Award Agreement. Neither you nor any other
party claiming an interest under this Agreement shall have any interest
whatsoever in any specific assets of the Company. Your right to receive Shares
under this Agreement is that of an unsecured general creditor of the Company.



j.
Consent to Electronic Delivery. Certain statutory materials relating to the Plan
may be delivered to you in electronic form. By accepting this grant, you consent
to electronic delivery and acknowledge receipt of these materials, including the
Plan.



This Award Agreement is not a stock certificate or a negotiable instrument.


6